SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

177
CAF 15-01062
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF GAMALIEL DOMINGUEZ,
PETITIONER-RESPONDENT,

                      V                                          ORDER

CLARA MONTALBANO, RESPONDENT-APPELLANT.
------------------------------------------
IN THE MATTER OF CLARA MONTALBANO,
PETITIONER-APPELLANT,

                      V

GAMALIEL DOMINGUEZ, RESPONDENT-RESPONDENT.


MICHAEL STEINBERG, ROCHESTER, FOR RESPONDENT-APPELLANT AND
PETITIONER-APPELLANT.

GAMALIEL DOMINGUEZ, PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT
PRO SE.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered August 29, 2014 in a proceeding pursuant to
Family Court Act article 4. The order, among other things, denied and
dismissed Carla Montalbano’s written objections to an order of the
Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court